Title: From Abigail Smith Adams to John Quincy Adams, 30 September 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my dear Son
					Quincy Sepbr 30th 1816
				
				Since my Letter to you of the 23 of August I have only written one Letter! it was to Abbe Shaw congratulating her upon her marriage, which took place upon the 18th of this month, to which I was invited, but many Circumstances prevented my attendance. She is gone with her Husband to reside in Salem. She has the prospect of being happily married. She is a good and amiable girl, possessing many of the virtues which adorned and dignified the Life and Character of her excellent Mother.I have been as much occupied in my Family circle, as you have been, in your Diplomatic Ceremonies mr & mrs de wint with their little girl, and Family have been this month upon a visit to us. a constant circle of visitors, of whom we have an abundant Share, has so occupied my Time, that I have not found any for my pen. you will perceive that my Health is better this Summer than usual. the cold weather has been favorable to my constitution as well as to the Small Grains, which experience has shown, do not require Hot Suns to bring to maturity.—I have to acknowledge your Letter of July 23d No 91. there has been much speculation here respecting the spots in the Sun, which some have immagined occasioned the uncommon cold weather Superstition I do beleive inherent in the Human Character, and there is not any person wholly free from it, in Some Shape or other. Tomorrow we are to have a great Review in this Town. your Father is invited, and is going to attend, and the rest of the Family. the Govenour Reviews. his Element is that of a military officer. He is much beloved. his manners are very pleasing, and no Spirit of party, enters into his Character. it is dormant in all companies at present.—Main will not get set off this year. mr Quincy has all along been opposed to it, and gave his solitary vote against it in Senate; I respect his Independence in this instance—I Love the man, altho I have excerated his politicks—he is a good Neighbour a kind Friend a benevolent, Character Man, and an excellent private Character—Since I began writing this Letter your Brother has returnd from Boston, and brought your Letter to your Father of August 1st and one from mrs Adams to her Sister, one from John to me.I was highly gratified at the notice you have taken of the Toast, which has Blighted the fame, in my estimation of one of our distinguished Naval heroes. that cannot be politically right which is morally wrong, and the poor attempt to justify it, has only given a wider circulation to the bad principle which it containd. I have had more than one altercation upon the Subject. my hands are now strenghtend and I shall combat with more strength ardour—The Letter you mention as having written to mr dexter; was received by mrs dexter, and kindly spoken of by her, on my first visit to her. She lent me the Letter, said she had communicated it to Judge Storer, who was highly delighted with it.—she and her two Daughters after ward, made me a visit, accompanied by Judge Storer, the only time she has been out of Town, Since the death of mr Dexter for whom, she is a Sincere mourner.October 1st.I have just returnd from the Review with which I have been much pleased.I had the horses taken from the Carriage, and sit in it, to see the Evolutions of the Troops, and while your Father went to visit the Govenour & Commanding officer, Commodore Bainbridge thought I was not conveniently placed, and proposed our being removed, while I was sending the footman to call for the horses to remove the Carriage—I found myself drawn by Hands—the Commodore, & Some of his officers renderd the Horses unnecessary—he always inquires kindly after you and Charles so you See if the Age of Chivalry, as mr Burk asserted, is past that of Gallantry still exists—It gave us all great pleasure to have So handsome an approbation of mr Smith, from you. I felt it in a peculiar manner, because I had in some measure been instrumental in his obtaining his Situation—I cannot Say what will be Williams situation. his Father gave him all that Should fall to him from his uncle, but I fear their are creditors to swallow it all up. he is gone to the valley, but I know now what is to Support him.Will it be requesting something out of your Line to ask you to purchase me a floor cloth, commonly calld an  cloth, for my dinning parlour, 17 foot by 18. I cannot  them here in one peice. if it comes out in the spring it will be early enough, and better dried—mrs Adams will execute the commission for me. the Bill must accompany it, which, Shall be paid to your BrotherI want to know if a heavey postage does not attend Letters which are sent to Liverpool. if So I must be more spairing in my future dispatches, yet the communication is much more frequent there than to London—I shall write to the children if my have time if not by the next vessel—yours as ever
				
					A A
				
				
			